             Case 7:97-mj-01726-MRG Document 3 Filed 11/20/20 Page 1 of 1


 UNITED STA TES DISTRJCT COURT
 SOUTHERN DISTRJCT OF NEW YORK


 UNITED STA TES OF AMERICA,
                                                         Case No.: 97 MJ 01726          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-
              Anthony F. Riviezzo


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.


                                                               -6=:i(
                                                           Hon. Martin R. Goldberg,
                                                           United States Magistrate Judge




Dated:          20     dayof_N_o_ve_m_b_e_r_ _ _ _ _ 201Q._
               Poughkeepsie, New York
